Exhibit 10.18.1

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement is entered into, among National
CineMedia, Inc., a Delaware corporation (the “Company” or “NCM, Inc.”), National
CineMedia, LLC, a Delaware limited liability company (“NCM LLC”), and Ralph E.
Hardy (the “Executive”) to be effective as of January 1, 2009 (the “Effective
Date”), unless otherwise provided

RECITALS

A. The Executive currently serves as the Executive Vice President and General
Counsel of the Company and the Company provides management services to NCM LLC.

B. The terms of the Executive’s employment are covered by an employment
agreement among the Executive, the Company and NCM LLC, effective February 13,
2007 (the “Agreement”).

C. Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
requires a nonqualified deferred compensation plan to meet specified design and
operational requirements. The Agreement is required to be amended for compliance
with Section 409A of the Code and the final Treasury Regulations thereunder
(“Section 409A”).

D. The Executive, the Company and NCM LLC desire to amend the Agreement for the
purpose of bringing the Agreement into compliance with the requirements of
Section 409A and to make technical changes to the bonus-related provisions to
comply with Section 162(m) of the Code. The Agreement, as amended by this First
Amendment, is intended to comply with the requirements of Section 409A and
Section 162(m) of the Code.

AGREEMENT

In consideration of the mutual promises contained in the Agreement and herein
and for good and valuable consideration, the receipt of which is mutually
acknowledged, the Executive, the Company, and NCM LLC agree as follows:

1. Section 4 of the Agreement, “Bonuses,” is hereby amended by adding a new
subsection (c) to read in its entirety as follows:

(c) Effective on and after January 2, 2008, notwithstanding the foregoing, the
amount, time and form of payment of any bonus award to the Executive hereunder
shall be determined under the Company’s applicable performance bonus plan.



--------------------------------------------------------------------------------

2. Section 8 of the Agreement, “Termination of Employment,” is hereby amended by
adding a new subsection (i) to read in its entirety as follows:

(i) Section 409A; Time and Form of Payments and Benefits. The parties intend
that each payment and benefit provided to the Executive upon his termination of
employment, shall be eligible for certain regulatory exceptions to the
limitations imposed on deferred compensation by Section 409A or shall comply
with the requirements of Section 409A. The purpose of this subsection 8(i) is to
amend the Agreement to comply with, or be eligible for one or more exceptions
from, the requirements of Section 409A.

 

  (i) Time and Form of Payment. Each of the following amounts payable to the
Executive under this Agreement shall constitute a separate payment for purposes
of Section 409A:

 

  (1) The amount of Base Salary payable pursuant to subsection 8(b)(i), and each
installment thereof, shall constitute a separate payment defined as the
“Disability Payment.” The Disability Payment shall be paid in equal installments
on the same date that the Company makes its normal payroll payments in
accordance with the Company’s payroll practices in effect for the Executive on
the Effective Date, provided, however, that if the six month delay in payment
required by subsection 8(i)(iii) hereof applies, the installment payments for
the first six months following the date of separation from service shall be
withheld and paid on the first pay date that is more than six months following
the date of separation from service. The first installment payment of the
Disability Payment shall be made on the first pay date that is 60 days or more
following the date of separation from service by the Executive, provided that
the Executive must execute and not revoke a release of claims against the
Company within such 60 day period.

 

  (2) The amount of Base Salary payable pursuant to subsections 8(d)(i) or 8(e),
and each installment thereof, shall constitute a separate payment defined as the
“Severance Payment.” The Severance Payment shall be paid in equal installments
on the same date that the Company makes its normal payroll payments in
accordance with the Company’s payroll practices in effect for the Executive on
the Effective Date, provided, however, that if the six month delay in payment
required by subsection 8(i)(iii) hereof applies, the installment payments for
the first six months following the date of separation from service shall be
withheld and paid on the first pay date that is more than six months following
the date of separation from service. The first installment payment of the
Severance Payment shall be made on the first pay date that is 60 days or more
following the date of separation from service by the Executive, provided that
the Executive must execute and not revoke a release against the Company within
such 60 day period.

 

2



--------------------------------------------------------------------------------

 

(3)

Any incentive bonus payable to the Executive pursuant to subsections 8(a)(ii),
8(b)(ii), 8(c)(ii), 8(d)(ii) or 8(e) shall be determined under the terms of the
applicable performance bonus plan in which he participates (the “Bonus Plan”)
and shall constitute a separate payment defined as the “Accrued Bonus.” The
Accrued Bonus shall be paid in a lump sum payment no later than the 15th day of
the third month following the later of (A) the end of the Company’s taxable year
or (B) the end of the calendar year to which the performance bonus relates,
except as required by subsection 8(i)(iii) hereof, and provided further that the
release required of the Executive shall have been executed and not revoked
within the time period specified in subsections 1 and 2 above.

 

  (ii) Continuation of Benefits; Reimbursements. For purposes of the Agreement,
with respect to continued coverage or participation by the Executive in employee
benefit plans and programs or reimbursement of expenses for the specified
periods, the Agreement shall be interpreted as follows:

 

  (1) Continuation of Medical Benefits Following Death. Payments by the Company
for the continued medical benefits pursuant to COBRA for the Executive’s
surviving Spouse and “eligible dependents” set forth in subsection 8(a)(iii)
shall be paid in monthly installments for the one year period following the
death of the Executive consistent with the amount and time of payment required
under the applicable plan. The first such payment for continued medical benefits
pursuant to COBRA shall be made on the first day of the month immediately
following the month in which the Executive dies. The right to continued coverage
shall not be subject to liquidation or exchange for another benefit.

 

  (2) Continuation of Benefits. In lieu of, and in full satisfaction of,
continued participation in all employee benefit plans or programs in which the
Executive was participating on the date of his termination of employment,
pursuant to subsection 8(d)(iii) or 8(e) of this Agreement, the Executive shall
receive payments at the same time, and subject to the same conditions, as the
Severance Payments or the Disability Payments, as applicable, the “Benefit
Payment”, except as required by subsection 8(i)(iii) hereof. The amount of the
Benefit Payment shall be determined as the sum of the Company payments or
contributions on behalf of the Executive (and his family) under each such
benefit plan for the immediately preceding calendar year, divided by 12 (the
“Monthly Benefit Amount”). The Monthly Benefit Amount shall be paid for the
number of months specified in the relevant subsection of Section 8 of the
Agreement, as applicable, and shall be divided by the number of pay periods in
each such month and the applicable portion of the Monthly Benefit Amount shall
be paid at the same time as installment payments of Severance Payments or
Disability Payments are made in accordance with this subsection 8(i).

 

3



--------------------------------------------------------------------------------

  (3) Reimbursement of Expenses. Section 5 and subsections 8(a)(iv), 8(b)(iii),
8(c)(iii), 8(d)(iv), and 8(e) provide for reimbursement of any business expenses
incurred by the Executive prior to his separation from service (or death). The
amount of any such reimbursement shall be paid to the Executive (or his
beneficiary or estate) on or before December 31 of the calendar year following
the calendar year in which the Executive incurred the eligible expenses. The
amount of expenses eligible for reimbursement during any calendar year shall not
affect the amount of expenses eligible or reimbursement in any other calendar
year. The right to reimbursement shall not subject to liquidation or exchange
for another benefit.

 

  (iii) Delay in Payment. Notwithstanding anything contained in the Agreement to
the contrary, if the Executive is deemed by the Company at the time of the
Executive’s “separation from service” with the Company and NCM LLC to be a
“specified employee,” any “nonqualified deferred compensation” to which the
Executive is entitled in connection with such separation from service after
taking into account all applicable exceptions from Section 409A, shall not be
paid or commence payment until the date which is the first business day
following the six-month period after the Executive’s separation from service (or
if earlier, the Executive’s death). Such delay in payment shall only be effected
with respect to each separate payment to the extent required to avoid adverse
tax treatment to the Executive under Section 409A. Any payments and benefits not
subject to such delay, shall be paid pursuant to the time and form of payment
specified as above. Any compensation which would have otherwise been paid during
the delay period in the absence of this subsection 8(i)(iii) shall be paid to
the Executive (or his beneficiary or estate) in a lump sum payment on the first
business day following the expiration of the delay period.

 

  (iv) Good Reason. The parties intend that the definition of Good Reason and
the operation of subsection 8(e) be treated as an involuntary separation from
service consistent with the requirements of Treasury Regulation § 1.409A-1(n).
“Good Reason” shall mean the Executive’s resignation following a material
diminution in the Executive’s authority, duties, or responsibilities without the
written consent of the Executive. The Executive shall provide written notice to
the Company within 90 days of the initial existence of the Good Reason
condition. Upon receipt of such notice, the Company shall have a period of 20
days during which it may remedy the condition and not be required to pay the
amounts.

 

4



--------------------------------------------------------------------------------

  (v) Key Definitions. For purposes of the Agreement, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to such terms pursuant to Section 409A and other
applicable guidance.

3. Section 24, “Section 409A; Deferred Compensation,” shall be amended and
restated to read in its entirety as follows:

24. Section 409A; Deferred Compensation. The parties intend that any amounts
payable and benefits provided under this Agreement and the exercise of authority
or discretion by the Company or by the Executive (a) shall be eligible for
certain regulatory exceptions to the limitations imposed on deferred
compensation by Section 409A; or (b) shall comply with the provisions of
Section 409A, in both cases so as not to subject the Executive to the payment of
additional taxes and interest that may be imposed under Section 409A. To the
extent that any amount payable or benefit provided to the Executive would
trigger the additional tax or interest imposed under Section 409A, the Company
and the Executive agree to work together to modify the Agreement to the minimum
extent necessary to reasonably comply with the requirements of Section 409A,
provided that the Company and NCM LLC shall not be required to assume any
increased economic burden.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have executed this First Amendment to
Agreement on the dates set forth below, to be effective as of the Effective
Date.

 

NATIONAL CINEMEDIA, INC.

The Company; NCM Inc.

By:   /s/ Kurt C. Hall   Kurt C. Hall   President and Chief Executive Officer
Date:   December 30, 2008

NATIONAL CINEMEDIA, LLC

NCM LLC

By:   /s/ Kurt C. Hall   National CineMedia, Inc., as Managing   Member   Kurt
C. Hall   President and Chief Executive Officer Date:   December 30, 2008
EXECUTIVE By:   /s/ Ralph E. Hardy   Ralph E. Hardy Date:   December 30, 2008

 

6